DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 09/15/2022.

By the amendment, claims 1, 8 and 15 have been amended. Claims 1-21 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2022, 07/05/2022 and 04/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant (Remarks page 9) submitted replacement drawings to overcome the drawing objections of the Non-Final Rejection of 03/15/2022.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 10-11), regarding the 35 USC 102 rejections of claims 1, 8 and 15 by Meriaz’938, that the claims as amended are not taught by Meriaz’938.  While Applicant has not specifically pointed out how the language of the claims patentably distinguish them from Meriaz’938, nevertheless the newly added limitations requiring a series of selections for sign-in are not disclosed by Meriaz’938. Therefore, the rejections are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Meriaz’938 and Chakraborty’760 (US 2006/0167760).

Drawings
The replacement drawings of 09/15/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meriaz’938 (US 10,394,938 previously presented) in view of Chakraborty et al. (US 2006/0167760 published 07/27/2006 hereafter “Chakraborty’760”).

Regarding claim 1, Meriaz’938 discloses a method for importing a dataset comprising content for technical documentation for an item provided as a plurality of data modules adhering to S1000D standards and a data source comprising content for the technical documentation for the item provided as a plurality of files not adhering to S1000D standards into an interactive electronic technical manual system (IETM) (col 9 lines 51-59: technical data associated with the item may be stored in accordance with S1000D and other standards, other standards are considered not S1000D standard) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (col 9 lines 51-67, col 10 lines 1-15: credentialed access of the IETM to access documentation on the item), the method comprising: 
converting each data module of the plurality of data modules for the dataset into a file in JSON format (col 24 lines 22-24); 
converting each file of the plurality of files for the data source into a file in JSON format (col 24 lines 30-33); 
storing each of the files in JSON format in the IETM, wherein the content for the technical documentation for the item from both the dataset and the data source can be accessed interchangeably within the IETM (col 24 lines 40-52); 
providing a table of contents to display via the window via the IETM viewer being executed on the user computing device being used by the user signed into the IETM (Fig. 5, col 10 lines 24-27), wherein (a) the window (Fig. 13A) (1) comprises a first view pane displaying the table of contents (Fig. 13A 454) and a second view pane (Fig. 13A 452) and (2) is configured to display the first view pane and the second view pane on non-overlapping portions of the window (Fig. 13A), and the table of contents comprises a plurality of topics associated with the content for the technical documentation for the item from both the dataset and the data source (col 10 lines 24-27: Table of Contents for technical data of the item, col 19 lines 26-32: search and/or browse component list or table of contents); 
receiving input of a selection of a particular topic from the plurality of topics provided in the table of contents, wherein the selection of the particular topic is performed by the user via the IETM viewer (Fig. 14-16, receive filter input) and the particular topic is associated with particular content found in the content for the technical documentation for the item provided in the data source as the plurality of files not adhering to S1000D standards (col 24 lines 28-51: converted data files to JSON both adhering and not adhering to S1000D standards); and
responsive to receiving the input of the selection of the particular topic: 
retrieving one or more files from the files in JSON format that contain the particular content (col 24 lines 54-65); and 
providing the particular content for display (col 24 lines 60-64), wherein the particular content is displayed on the second view pane of the window in a format structure found in one or 128AttyDktNo. 056262/551659LEGAL02/40081797v2more of the plurality of files for the data source (col 11 lines 5-19, col 18 lines 24-27) configured to contribute to an organization framework for readability of the particular content (col 24 lines 23-24: XML, SGML or other data stored are converted to JSON formatted data to contribute to organized hierarchical structure).  
While Meriaz’938 discloses providing a sign-in window for display via the IETM viewer being executed on a user computing device wherein (b) a sign-in mechanism authenticates and signs the user into the viewer based at least in part on a first user credential (col 10 lines 4-15), Meriaz’938 fails to disclose wherein a user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, wherein the sign-in mechanism further signs the user into the IETM based at least in further part on the dataset, the selection of the unit displayed, and the selection of the object displayed.
Chakraborty’760 discloses methods for interacting with a IETM (Fig. 14A-B, ¶82-86). Particularly, Chakraborty’760 discloses providing a sign-in window for display via the IETM viewer being executed on a user computer device (Fig. 14A) wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (Fig. 14A, ¶82: user can choose the customer on behalf they want to use the system, ¶83: change customer option), (ii) input of a selection of a unit displayed for the selectable unit field (Fig. 14A, ¶83: after selection of customer, provide list of sites associated with the customer, selecting desired site), and (iii) input of a selection of an object displayed for the selectable object field (Fig. 14A, ¶83: selecting machine unit after selecting customer and site, ¶84), and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a first user credential (Fig. 14A: OK/Cancel, ¶81-84:logging in), the dataset, the selection of the unit displayed, and the selection of the object displayed (¶83-84: logging in using the input of the customerID, unitID, user type, ¶86: responsive to the user logging into the system, presenting the UI screens for interaction).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Meriaz’938 and Chakraborty’760 before them before the effective filing date of the instant invention to combine the authenticating of a user of an IETM based at least in part on a user credential, a selected dataset, a selection of the unit displayed, and a selection of the object displayed, as taught by Chakraborty’760, with the sign-in mechanism that authenticates and signs the user into a IETM based at least in part on an input first user credential field of Meriaz’938. One would have been motivated to make this combination to provide personalized content to a user based on the needs of the user, as suggested by Chakraborty’760 (¶76, ¶80).

Regarding claim 2, Meriaz’938 and Chakraborty’760 disclose the method of claim 1, and Meriaz’938 further discloses wherein the format structure comprises at least one of a title description, a chapter description, a paragraph description, a heading description, a sub-heading description, a figure description, and a table description (col 24 lines 28-52: XML or SGML format).  

Regarding claim 3, Meriaz’938 and Chakraborty’760 disclose the method of claim 1, and Meriaz’938 further discloses wherein the organizational framework comprises a hierarchical framework for the content of the data source (col 24 lines 42-52).  

Regarding claim 4, Meriaz’938 and Chakraborty’760 disclose the method of claim 1, and Meriaz’938 further discloses wherein the plurality of files for the data source are in at least one of a portable document format and a standard generalized markup language format (col 24 lines 23-27: XML or SGML).  

Regarding claim 5, Meriaz’938 and Chakraborty’760 disclose the method of claim 1, and Meriaz’938 further discloses wherein the IETM is configured to provide the same functionality with respect to the technical documentation for the item from both the dataset and the data source (col 24 lines 52-65).  

Regarding claim 6, Meriaz’938 and Chakraborty’760 disclose the method of claim 5, and Meriaz’938 further discloses wherein the same functionality comprises placing a plurality of links in the content for the technical documentation for the item from both the dataset and the data source in which each link of the plurality of links is configured when selected to provide a preview of a part found in the technical documentation for the item (col 15 lines 35-49).  

Regarding claim 7, Meriaz’938 and Chakraborty’760 disclose the method of claim 1, and Meriaz’938 further discloses wherein converting each file of the plurality of files for the data source into the file in JSON format further comprises: 
initially converting each file of the plurality of files into a file in an intermediate format (col 24 lines 19-20: break down document into XML/SGML); and 
converting each file in the intermediate format to the file in the JSON format (col 24 lines 21-27: convert XML/SGML file to JSON file).

Regarding claims 8-14, claims 8-14 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claim 15-21, claims 15-21 recite limitations similar to claim 1-7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johansson et al.
US 9225704 B1
Unified management of third-party accounts
Venkata et al.
US 10484358 B2
Single sign-on user interface improvements
Chen et al.
CN 108268635 A
Method for acquiring webpage data involving determining types of fields of the login form


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179